t c memo united_states tax_court randy richardson and melissa richardson petitioners v commissioner of internal revenue respondent docket no 6866-16l filed date randy richardson and melissa richardson pro sese bradley c plovan and nancy m gilmore for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 c and d of the determination by the 1unless otherwise noted all statutory references are to the internal_revenue_code in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar internal_revenue_service irs or respondent to sustain the filing of two notices of federal_tax_lien nftl the irs initiated the collection actions with respect to petitioners’ federal_income_tax liabilities for through respondent has moved for partial summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection actions was proper as a matter of law we will grant the motion in part and deny it in part background the following facts are based on the parties’ pleadings and respondent’s motion including the attached declaration and exhibits petitioners had a mailing address in maryland when they filed their petition but they stated that their legal residence was in delaware a assessments for petitioners did not file a timely federal_income_tax return for on date they filed a delinquent_return reporting no tax due the irs issued them a timely notice_of_deficiency for but they did not petition thi sec_2petitioners also sought review with respect to their and tax years but the irs did not issue them a notice_of_determination for those years and we granted respondent’s motion to dismiss for lack of jurisdiction as to them see sec_6320 sec_6330 rule b respondent’s motion for partial summary_judgment thus addresses all remaining claims in this case court for review of that notice on date the irs assessed the deficiency an addition_to_tax under sec_6651 which appears as a miscellaneous penalty on petitioners’ transcript of account an accuracy-related_penalty under sec_6662 and applicable_interest petitioners did not file a timely federal_income_tax return for on date they filed a delinquent_return reporting dollar_figure of tax due on date the irs assessed the self-reported tax additions to tax under sec_6651 and applicable_interest on date and date the irs as- sessed two more additions to tax the latter of which was accompanied by an as- sessment of interest on date the irs determined that petitioners’ failure_to_file a timely return for had been fraudulent it accordingly assessed a sup- plemental addition_to_tax under sec_6651 which appears as a miscellane- ous penalty on petitioners’ transcript of account the irs issued petitioners a timely notice_of_deficiency for but they did not petition this court for review of that notice on date the irs assessed the deficiency an addition_to_tax under sec_6651 which ap- pears as a miscellaneous penalty on petitioners’ transcript of account and an accuracy-related_penalty under sec_6662 petitioners did not file a timely federal_income_tax return for on date they filed a delinquent_return reporting tax due of dollar_figure on date the irs assessed the self-reported tax additions to tax under sec_6651 and sec_6654 and applicable_interest on date the irs assessed more interest and an addition_to_tax under sec_6651 on date the irs determined that petitioners’ failure_to_file a timely return for had been fraudulent it accordingly abated the date assessment of a sec_6651 addition_to_tax and assessed a sec_6651 addition_to_tax which appears as a miscellaneous penalty on petitioners’ transcript of account more interest and an addition_to_tax under sec_6651 the irs issued petitioners a timely notice_of_deficiency for but they did not petition this court for review of that notice on date the irs assessed the deficiency an addition_to_tax under sec_6651 which ap- pears as a miscellaneous penalty on petitioners’ transcript of account and an accuracy-related_penalty under sec_6662 petitioners did not file a timely federal_income_tax return for on date they filed a delinquent_return reporting dollar_figure of tax due on date the irs assessed the self-reported tax additions to tax under sec_6651 and applicable_interest by the end of the irs had recorded the following assessments relating to and description tax_year amount assessed sec_6662 penalty miscellaneous penalty deficiency_interest sec_6651 addition_to_tax self-reported tax interest sec_6651 addition_to_tax sec_6651 addition_to_tax interest sec_6651 addition_to_tax miscellaneous penalty sec_6662 penalty miscellaneous penalty deficiency sec_6654 addition_to_tax sec_6651 addition_to_tax self-reported tax interest sec_6651 addition_to_tax interest sec_6651 addition_to_tax miscellaneous penalty interest sec_6651 addition_to_tax sec_6662 penalty miscellaneous penalty deficiency self-reported tax sec_6651 addition_to_tax sec_6651 addition_to_tax interest dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number abated big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number b collection_due_process proceedings in an effort to collect these unpaid liabilities the irs in date filed two nftls and notified petitioners who timely requested a cdp hearing their case was assigned to a settlement officer so from the irs appeals_office in kansas city missouri on date the so sent petitioners a letter acknowledging their request for a cdp hearing and scheduling a telephone confer- ence in april the so informed petitioners that he could consider collection alternatives only if they completed specified irs forms and supplied supporting financial information on date petitioners filed a petition under chapter of the bank- ruptcy code with the u s bankruptcy court for the district of maryland during the date telephone conference they informed the so of their pending bank- ruptcy petition the so thereupon suspended petitioners’ cdp hearing and trans- ferred their case to an irs insolvency specialist for monitoring on date the bankruptcy court entered an order discharging petitioners from bank- ruptcy the so held a second telephone conference with petitioners on date they contended that some of the liabilities in question had been discharged in bankruptcy and should be abated but they did not specify which liabilities should be abated or explain why the bankruptcy discharge covered those liabilities they acknowledged that they had not yet submitted an offer-in- compromise oic or any financial information but stated their intention to do so the so then reviewed the bankruptcy order and in conjunction with the irs insolvency unit in baltimore maryland baltimore insolvency unit deter- mined that certain of petitioners’ tax_liabilities had been discharged in bank- ruptcy the irs abated the following assessments relating to description sec_6651 addition_to_tax sec_6651 addition_to_tax sec_6651 addition_to_tax sec_6651 addition_to_tax miscellaneous penalty amount dollar_figure big_number big_number big_number big_number assessed the so determined and the baltimore insolvency unit confirmed that the assess- ments for and were ineligible for discharge and had not been discharged the so waited days after the telephone conference for petitioners to pro- pose a collection alternative and to submit financial information having received no response the so closed their case and on date issued a notice_of_determination sustaining the nftl filings petitioners timely petitioned this court and on date respondent moved for partial summary_judgment although we directed petitioners to respond to that motion they did not do so a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite 3respondent styled his motion as a motion for partial summary_judgment because he had separately moved to dismiss the case with respect to petitioners’ and tax_liabilities see supra note because petitioners did not respond to the motion for summary_judgment we could enter decision against them for that reason see rule d we will nevertheless consider the motion on its merits b standard of review where the validity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where as here the underlying liability is not in dis- pute we review the irs’ actions for abuse_of_discretion abuse_of_discretion ex- ists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir an abuse_of_discretion includes an erroneous interpretation and application of bankruptcy law see 121_tc_111 see also 130_tc_222 a taxpay- er’s assertion that his or her tax_liabilities were discharged in bankruptcy amounts to a challenge to the appropriateness of the collection action 4petitioners did not dispute their underlying liabilities at the cdp hearing and are thus precluded from challenging them here see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing sec_301_6320-1 q a-f3 proced admin regs c analysis in ascertaining whether the so abused his discretion we review the record to determine whether he properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 petitioners advanced three contentions in their petition first they argued that they intended to submit an oic and that the so had closed their case prema- turely although petitioners may have intended to submit an oic they did not follow through on this intention an so does not abuse his discretion in declining to consider collection alternatives when the taxpayer neglects to propose any sec_301_6320-1 q a-f3 proced admin regs the so afforded petitioners ample time to prepare and submit an oic after days had elapsed with no com- munication from petitioners he did not abuse his discretion in closing the case see eg 138_tc_228 copper v com- missioner tcmemo_2017_231 at second petitioners contended that the tax_liens should be avoided because the nftls were filed during the preference period preceding their bankruptcy certain transactions occurring in the 90-day period immediately before a bank- ruptcy filing may be avoided upon application of the trustee or debtor see u s c sec_522 sec_547 however a federal_tax_lien is not avoidable by a debtor as a preferential transfer where as here an nftl was properly filed before commencement of the bankruptcy case see u s c sec_545 cross- referencing sec_6323 c 403_br_403 bankr n d tex holding that a federal_tax_lien was avoidable as a preferential transfer under u s c sec_547 only to the extent it was otherwise avoidable under u s c sec_545 finally petitioners contended that some of the tax_liabilities in question had been discharged in bankruptcy a chapter discharge relieves a debtor from all personal liabilities incurred before the filing of the bankruptcy petition except those listed in section of the bankruptcy code see u s c sec b bussell t c pincite section excepts from discharge any_tax i for which the due_date including extensions for the relevant tax_return was within three years before the filing of the bankruptcy petition three-year_rule ii for which the relevant tax_return was not timely filed and was filed within two years of the bankruptcy petition two-year_rule iii that was assessed within days of the bankruptcy petition 240-day rule or iv for which the debtor made a fraudulent return or willfully attempted in any manner to evade or defeat the tax see u s c sec a cross-referencing u s c sec_507 these exceptions are self-effecting the irs need not take any_action to preserve a tax debt in bankruptcy see colvin v commissioner tcmemo_2010_235 100_tcm_361 aff’d 460_fedappx_349 5th cir a nondischargeable tax debt is not affected by the failure_to_file a proof_of_claim brints v commissioner tcmemo_1989_457 57_tcm_1405 in a cdp case such as this we have jurisdiction to determine whether the tax_liabilities that the irs seeks to collect have been discharged in bankruptcy see bussell t c pincite upholding a collection action after determining that the underlying tax debt was excepted from discharge by u s c sec 120_tc_114 cf 94_tc_1 ruling that we lack jurisdiction to make this determination in a deficiency case most of the liabilities listed on the nftls were excepted from discharge by the three-year_rule the 240-day rule or both all liabilities for and were excepted from discharge by the three-year_rule because the extended due dates for those returns date and date were within three years of date the date on which petitioners filed for bankruptcy see u s c sec_507 and a a all liabilities for and certain liabilities for were excepted from discharge by the 240-day rule because those liabilities were assessed on or after date days before the bankruptcy commenced the only liabilities potentially eligible for discharge were petitioners’ liabilities that were assessed before date the so stated in the notice_of_determination our records indicate that some of the assessments made by the service in may be considered dischargeable for petitioners’ tax_year the assessments that the irs made during were the dollar_figure tax_assessment plus related assessments of interest and additions to tax made on date in his motion for summary_judgment respondent represented that in response to the so’s inquiries the baltimore insolvency unit had confirmed that none of the 5because petitioners filed their return late their liabilities for that year are also excepted from discharge by the two-year_rule see u s c sec a b ii assessments at issue were discharged by petitioners’ bankruptcy except for the dollar_figure assessment for the tax_year and related additions to tax made on date the so stated the same in his sworn declaration respondent represented that t he date and date assessments have been abated due to petitioners’ later bankruptcy discharge on date we directed respondent to supplement his motion for summary_judgment to clarify the status of petitioners’ tax_liabilities we noted that the form_4340 certificate of assessments payments and other specified matters for petitioners’ tax_year showed that the so had abated only the late-filing and failure-to-pay additions to tax assessed on date the underlying tax_assessment of dollar_figure and two related interest assessments of dollar_figure and dollar_figure made on date and date respectively did not appear to have been abated we asked respondent to supplement his motion to address this point in his date response to our order respondent acknowledged that the irs had abated neither the dollar_figure assessment made on date nor the interest assessed on that sum he stated that he believed the assessments had been abated due to petitioners’ discharge under chapter respondent requested additional time to work with the baltimore insolvency unit to resolve this situation on date respondent filed a status report stating that the dollar_figure assessment made on date together with all related additions to tax had now been abated an updated copy of the form_4340 for petitioners’ tax_year confirmed that those abatements had been made respondent represented that petitioners’ overall balance due for net of abatements was dollar_figure as of date on date we issued an order noting that while the irs had abated the dollar_figure assessment made on date together with all related additions to tax the two related interest assessments of dollar_figure and dollar_figure did not appear to have been abated we directed respondent to file another status report addressing that point in a status report filed date respondent changed his position he now contends that the dollar_figure assessment made on date which the irs had previously abated was excepted from petitioners’ bankruptcy discharge pursuant to u s c a c respondent stated that the irs was taking steps to reverse the abatement of that dollar_figure assessment and of all related additions to tax because respondent’s most recent position appears inconsistent in whole or in part with the determinations previously made by the so and by the baltimore insolvency unit as well as with respondent’s previous position in this court we conclude that further proceedings are required to resolve questions concerning the discharge and abatement of petitioners’ tax_liabilities we will grant respon- dent’s motion for partial summary_judgment with respect to petitioners’ and liabilities and with respect to petitioners’ liabilities that were assessed on or after date we will deny respondent’s motion with respect the liabilities assessed before date as set forth below 6respondent also reiterated his position with which we agree that the date assessment of tax for of dollar_figure together with the related sec_6662 penalty and addition_to_tax made the same day were not discharged in bankruptcy amount dollar_figure big_number big_number big_number big_number big_number big_number big_number assessed description sec_6651 addition_to_tax self-reported tax interest sec_6651 addition_to_tax sec_6651 addition_to_tax interest sec_6651 addition_to_tax miscellaneous penalty to reflect the foregoing an order will be issued granting in part and denying in part respondent’s motion for partial summary_judgment
